Exhibit 10.1

STEIN MART, INC.

SEVERANCE POLICY

Effective January 22, 2019



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE AND TERM

Section 1.01     Purpose of the Policy. The purpose of the Policy is to provide
Eligible Employees with certain compensation and benefits as set forth in the
Policy in the event the Eligible Employee’s employment with the Company or a
Subsidiary is terminated.

The benefits provided in connection with a Change in Control are controlled by a
separate agreement between the Eligible Employee and the Company. Such
agreements are necessary as the Board believes it is imperative to diminish the
inevitable distraction of the Eligible Employee by virtue of the personal
uncertainties and risks created by a pending or threatened Change in Control and
to encourage the Eligible Employee’s full attention and dedication to the
Company currently and in the event of any threatened or pending Change in
Control, and to provide the Eligible Employee with compensation and benefits
arrangements for a limited period following a Change in Control which ensure
that the compensation and benefits expectations of the Eligible Employee will be
satisfied and which are competitive with those of other corporations.

The Policy is not intended to be an “employee pension benefit plan” or “pension
plan” within the meaning of Section 3(2) of ERISA. Rather, the severance
provisions of this Policy are intended to be a “welfare benefit plan” within the
meaning of Section 3(1) of ERISA and to meet the descriptive requirements of a
plan constituting a “severance pay plan” within the meaning of regulations
published by the Secretary of Labor at Title 29, Code of Federal Regulations,
section 2510.3-2(b).

Section 1.02     Term of the Policy. The Policy will be effective as of
January 22, 2019. The Policy is subject to further amendment from time to time.
The Policy shall continue until terminated pursuant to Article VIII of the
Policy.

ARTICLE II

DEFINITIONS

Section 2.01     “Base Salary” means the annual base salary in effect as of the
Participant’s Separation from Service Date (determined prior to any reduction
thereof if such reduction was the basis for the Participant’s Good Reason
Resignation).

Section 2.02     “Board” means the Board of Directors of the Company, or any
successor thereto, or a committee thereof specifically designated for purposes
of making determinations hereunder.

Section 2.03     “Cause” means an Employee’s (a) substantial failure or refusal
to perform the duties and responsibilities of his or her job as required by the
Employer, (b) material violation of any fiduciary duty owed to the Company or
its affiliates, (c) conviction of, or entry of a plea of nolo contendere with
respect to, a felony (excluding a DUI), (d) conviction of, or entry of a plea of
nolo contendere with respect to, a misdemeanor which involves dishonesty, fraud,
or morally repugnant behavior, (e) dishonesty, (f) theft, (g) violation of
Company rules or

 

1



--------------------------------------------------------------------------------

policy, or (h) other egregious or morally repugnant conduct that has, or could
have, a serious and detrimental impact on the Company, its affiliates, or their
employees. The Plan Administrator, in its sole and absolute discretion, shall
determine Cause.

Section 2.04     “Code” means the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

Section 2.05     “Committee” means the Compensation Committee of the Board or
such other committee appointed by the Board to assist the Company in making
determinations required under the Policy in accordance with its terms. The
Committee may delegate its authority under the Policy to an individual or
another committee.

Section 2.06     “Company” means Stein Mart, Inc. Unless it is otherwise clear
from the context, Company shall generally include participating Subsidiaries.

Section 2.07     “Covered Termination” means a Participant’s Involuntary
Termination or Good Reason Resignation.

Section 2.08     “Eligible Employee” means an Employee who is employed as an
Executive Vice President or Senior Vice President of the Company and who does
not have in effect an individual employment or severance agreement with an
Employer that provides for severance benefits. For clarity, any Employee of the
Company who has in effect an individual employment or severance agreement that
provides for severance benefits shall remain covered thereby (and not under this
Policy) until the date such agreement expires or is terminated (without the
payment of severance thereunder). If any Employee of the Company who was so
covered by an agreement remains in employment following the expiration of such
agreement or plan, then such individual will become an Eligible Employee
immediately following the date of expiration of the applicable agreement or
plan. If there is any question as to whether an Employee is deemed an Eligible
Employee for purposes of the Policy, the Plan Administrator shall make the
determination. Notwithstanding the foregoing, if an Eligible Employee has in
effect a separate agreement providing for severance benefits to be provided in
connection with a Change in Control (as such term is defined in such separate
agreement), then the terms of such separate agreement shall apply during the
period such separate agreement is in effect; otherwise, the terms of this Policy
shall apply. Notwithstanding the foregoing, Eligible Employees shall be limited
to a select group of management or highly compensated employees within the
meaning of Sections 201, 301, and 404 of ERISA.

Notwithstanding the foregoing, the Plan Administrator may designate in writing,
and subject to such terms and conditions as the Plan Administrator may
prescribe, that (A) any Employee not otherwise described above shall be
considered an “Eligible Employee” hereunder, or (B) that a former officer shall
remain an Eligible Employee hereunder.

Section 2.09     “Employee” means an individual employed by the Employer as a
common law employee of the Employer and shall not include any person working for
the Company through a temporary service or on a leased basis or who is hired by
the Employer as an independent contractor, consultant, or otherwise as a person
who is not an employee for purposes of withholding federal employment taxes, as
evidenced by payroll records or a written agreement

 

2



--------------------------------------------------------------------------------

with the individual, regardless of any contrary governmental or judicial
determination or holding relating to such status or tax withholding.

Section 2.10     “Employer” means the Company or any Subsidiary with respect to
which this Policy has been adopted.

Section 2.11     “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and the regulations promulgated thereunder.

Section 2.12     “Good Reason Resignation” means any retirement or termination
of employment by a Participant that is not initiated by the Employer and that is
caused by any one or more of the following events:

(a)           Without the Participant’s written consent, a material reduction
(greater than 10%) to the Participant’s base compensation or a material
reduction to the Participant’s target incentive opportunities;

(b)           Without the Participant’s written consent, assignment to the
Participant of any duties inconsistent in any material respect with the
Participant’s authority, duties, or responsibilities that represent a material
diminution of such duties or any other action by the Company that results in a
material diminution in such authority, duties, or responsibilities;

(c)           Without the Participant’s written consent, a material change in
the geographic location at which the Participant must perform services to a
location that is more than fifty (50) miles from the Participant’s principal
place of business; provided, that such change in location extends the commute of
such Participant; or

(d)           The Company’s failure to obtain a satisfactory agreement from any
Successor to assume and agree to perform the Company’s obligations to the
Participant under this Policy, as contemplated in Section 10.03 herein.

Notwithstanding the foregoing, the Participant shall be considered to have a
Good Reason Resignation only if the Participant provides written notice to the
Company specifying in reasonable detail the events or conditions upon which the
Participant is basing such Good Reason Resignation and the Participant provides
such notice within ninety (90) days after the event that gives rise to the Good
Reason Resignation. Within thirty (30) days after notice has been received, the
Company shall have the opportunity, but shall have no obligation, to cure such
events or conditions that give rise to the Good Reason Resignation. If the
Company does not cure such events or conditions within the thirty (30)-day
period, the Participant may terminate employment with the Company based on Good
Reason Resignation within thirty (30) days after the expiration of the cure
period.

Section 2.13     “Involuntary Termination” means the date that a Participant
involuntarily separates from service with the Company and its affiliates within
the meaning of Code Section 409A and shall not include a separation from service
for Cause, Permanent Disability, or death, as provided under and subject to the
conditions of Article IV.

 

3



--------------------------------------------------------------------------------

Section 2.14     “Key Employee” means an Employee who, at any time during the
12-month period ending on the identification date, is a “specified employee”
under Code Section 409A, as determined by the Committee or its delegate. The
determination of Key Employees, including the number and identity of persons
considered specified employees and the identification date, shall be made by the
Committee or its delegate in accordance with the provisions of Code Section 409A
and the regulations promulgated thereunder.

Section 2.15     “Named Appeals Fiduciary” shall mean the person(s) appointed
pursuant to Section 9.04.

Section 2.16     “Participant” means any Eligible Employee who has executed a
participation agreement as provided under Section 3.01. Unless provided
otherwise by the Plan Administrator, an individual shall cease to be a
Participant eligible for benefits hereunder when he or she no longer qualifies
as an Eligible Employee other than as a result of a Covered Termination;
provided, however, that such individual will remain a Participant solely for
purposes of, and shall continue to be subject to, the provisions of Article VI.

Section 2.17     “Permanent Disability” means that an Employee has a permanent
and total incapacity from engaging in any employment for the Employer for
physical or mental reasons. A “Permanent Disability” shall be deemed to exist if
the Employee meets the requirements for disability benefits under the Employer’s
long-term disability plan or under the requirements for disability benefits
under the Social Security law then in effect, or if the Employee is designated
with an inactive employment status at the end of a disability or medical leave.

Section 2.18     “Plan Administrator” means the Company.

Section 2.19 “Policy” means this Stein Mart, Inc. Severance Policy, as set forth
herein, and as the same may from time to time be amended.

Section 2.20     “Postponement Period” means, for a Key Employee, the period of
six months after the Key Employee’s Separation from Service Date (or such other
period as may be required by Code Section 409A) during which deferred
compensation may not be paid to the Key Employee under Code Section 409A.

Section 2.21     “Release” means the Separation of Employment Agreement and
General Release, in the form as provided by the Company.

Section 2.22     “Reduced Amount” has the meaning set forth in Section 5.04.

Section 2.23     “Separation from Service” means a “separation from service”
within the meaning of Code Section 409A(a)(2)(A)(i) and the applicable
regulations and rulings promulgated thereunder.

Section 2.24     “Separation from Service Date” means, with respect to a
Participant, the date on which such Participant experiences a Separation from
Service.

 

4



--------------------------------------------------------------------------------

Section 2.25     “Severance Benefits” means the cash amounts and other benefits
that a Participant is eligible to receive pursuant to Article IV of the Policy.

Section 2.26     “Subsidiary” means (a) a subsidiary company (wherever
incorporated) as defined by the law of the Company’s place of incorporation,
(b) any separately organized business unit, whether or not incorporated, of the
Company, (c) any employer that is required to be aggregated with the Company
pursuant to Code Section 414, and (d) any service recipient or employer that is
(i) within a controlled group of corporations with the Company as defined in
Code Sections 1563(a)(1), (2) and (3) or (ii) with the Company as part of a
group of trades or businesses under common control as defined in Code
Section 414(c) and Treas. Reg. Section 1.414(c)-2.

Section 2.27     “Successor” means any corporation or unincorporated entity or
group of corporations or unincorporated entities that acquires ownership,
directly or indirectly, through merger, consolidation, purchase or otherwise, of
all or substantially all of the assets of the Company.

Section 2.28     “Voluntary Resignation” means any Separation from Service that
is not initiated by the Company or any Subsidiary, other than a Good Reason
Resignation.

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR SEVERANCE BENEFITS

Section 3.01     Participation. In order for an Eligible Employee to be covered
hereunder from and after January 22, 2019, the Company requires such Eligible
Employee to execute a participation agreement, which agreement shall include a
requirement that the Eligible Employee agrees to be bound by the provisions of
Article VI. An Eligible Employee who executes such a participation agreement
shall become a Participant hereunder. Each Participant who incurs a Covered
Termination and who satisfies the conditions of Section 3.02 shall be eligible
to receive the Severance Benefits described in this Policy, subject however, to
the application of the non-duplication provisions of Section 4.05.

Section 3.02     Conditions.

(a)           Eligibility for any Severance Benefits is expressly conditioned on
the occurrence of the following within sixty (60) days after the Participant’s
Separation from Service Date: (i) execution by the Participant of a Release and
delivery of the Release to the Company within forty-five (45) days of the
Separation from Service Date and non-revocation of the Release during the seven
(7)-day period following the execution of the Release; (ii) compliance by the
Participant with all the terms and conditions of such Release; (iii) the
Participant’s written agreement to comply with the provisions in Article VI
after the Participant’s employment with the Company; and (iv) to the extent
permitted in Section 4.04 of the Policy, execution of a written agreement that
authorizes the deduction of amounts owed to the Company prior to the payment of
any Severance Benefits (or in accordance with any other schedule as is agreed
between the Participant and the Company). If the Plan Administrator determines
that the Participant has not fully complied with any of the terms of the Release
and any of the agreements

 

5



--------------------------------------------------------------------------------

described hereinabove, then the Plan Administrator may withhold Severance
Benefits not yet in pay status or discontinue the payment of the Participant’s
Severance Benefits and may require the Participant, by providing written notice
of such repayment obligation to the Participant, to repay any portion of the
Severance Benefits already received under the Policy. If the Plan Administrator
notifies a Participant that repayment of all or any portion of the Severance
Benefits received under the Policy is required, such amounts shall be repaid
within thirty (30) calendar days of the date the written notice is sent;
provided, however, that if the Participant files an appeal of such determination
under the claims procedures described in Article IX, then such repayment
obligation shall be suspended pending the outcome of the claims procedure. Any
remedy under this subsection (a) shall be in addition to, and not in place of,
any other remedy, including injunctive relief, that the Company may have.

(b)           Notwithstanding compliance with Section 3.02(a), an Eligible
Employee will not be eligible to receive Severance Benefits under any of the
following circumstances:

(i)       The Eligible Employee’s Voluntary Resignation;

(ii)       The Eligible Employee resigns employment (other than a Good Reason
Resignation) before the job-end date mutually agreed to in writing between the
Participant and the Employer, including any extension thereto as is mutually
agreed to in writing between the parties;

(iii)       The Eligible Employee’s employment is terminated for Cause;

(iv)       The Eligible Employee’s employment is terminated due to the Eligible
Employee’s death or Permanent Disability;

(v)       The Eligible Employee does not return to work within the period
prescribed by law (or if there is no such period prescribed by law, then within
a reasonable period as is determined by the Plan Administrator) following an
approved leave of absence, unless such period is extended by mutual written
agreement of the parties; or

(vi)       The Eligible Employee’s employment with the Employer terminates
because the Eligible Employee accepts or continues employment, or has the
opportunity to accept or continues employment, with a Successor (other than
under terms and conditions which would permit a Good Reason Resignation).

(c) The Plan Administrator has the discretion to make initial determinations
regarding an Eligible Employee’s eligibility to receive Severance Benefits
hereunder.

(d) An Eligible Employee returning from approved military leave will be eligible
for Severance Benefits if: (i) he/she is eligible for reemployment under the
provisions of the Uniformed Services Employment and Reemployment Rights Act
(“USERRA”); (ii) his/her pre-military leave job is eliminated; and (iii) the
Employer’s circumstances are changed so as to make reemployment in another
position impossible or unreasonable, or re-employment would create an undue
hardship for the Employer. If the Eligible Employee returning from military
leave qualifies for Severance Benefits, his/her severance benefits will be
calculated as if he/she had remained continuously employed from the date he/she
began his/her military leave. The

 

6



--------------------------------------------------------------------------------

Eligible Employee must also satisfy any other relevant conditions for payment,
including execution of a Release. Notwithstanding the foregoing, the Eligible
Employee will eligible for severance benefits to the extent required under
USERRA.

Section 3.03     Special Circumstances. For avoidance of doubt, the existence of
this Policy shall not prevent the Company from entering into different
contractual agreements as to severance in special circumstances with an
individual.

ARTICLE IV

DETERMINATION OF SEVERANCE BENEFITS

Section 4.01     Amount of Severance Benefits Upon a Covered Termination. If a
Participant experiences a Covered Termination and is determined to be eligible
for Severance Benefits, then:

(a) Salary Benefits. The Participant shall receive a cash payment equal to their
Base Salary for twelve (12) months. Payment will be made in accordance with
Article V.

(b) Treatment of Equity Awards. The treatment of any equity plan or agreement
under which an award of stock options, restricted stock, restricted stock units,
performance share units, or similar types of awards are governed by their
individual plans and rules. This Policy shall have no bearing on such awards.

Section 4.02     Voluntary Resignation; Termination Due to Death or Permanent
Disability. If the Eligible Employee’s employment terminates due to (a) the
Eligible Employee’s Voluntary Resignation, (b) death, or (c) Permanent
Disability, then the Eligible Employee shall not be entitled to receive
Severance Benefits under this Policy and shall be entitled only to those
benefits (if any) as may be available under the Company’s other benefit plans
and policies effective at the time of such termination.

Section 4.03     Termination for Cause.

(a)           If any Eligible Employee’s employment is terminated by the Company
for Cause, then the Eligible Employee shall not be entitled to receive Severance
Benefits under this Policy and shall be entitled only to those benefits that are
legally required to be provided to the Eligible Employee. In addition,
notwithstanding any other provision of this Policy to the contrary, if the Plan
Administrator or the Committee determines that an Eligible Employee (i) has
engaged in conduct that constitutes Cause at any time prior to the Eligible
Employee’s Separation from Service Date, or (ii) after the Employee’s Separation
from Service Date, has been convicted of or entered a plea of nolo contendere
with respect to either a felony, or a misdemeanor which involves dishonesty,
fraud or morally repugnant behavior, based on conduct which occurred prior to
the Eligible Employee’s Separation from Service Date, then any Severance
Benefits payable to the Eligible Employee under this Policy shall immediately
cease, and the Eligible Employee shall be required to return any Severance
Benefits paid to the Eligible Employee prior to such determination. The Eligible
Employee shall have the right to contest the determination of the Plan
Administrator in accordance with the Appeals Procedure described in
Section 9.03.

 

7



--------------------------------------------------------------------------------

(b)           The Company may withhold paying Severance Benefits under the
Policy pending resolution of any good faith inquiry that is likely to lead to a
finding resulting in Cause or that may result in the termination of benefits
hereunder. If the Company has offset other payments owed to the Eligible
Employee under any other plan or program, it may, in its sole discretion, waive
its repayment right solely with respect to the amount of the offset so credited.

(c)           Any dispute regarding a termination for Cause or the termination
of benefits hereunder will be resolved by the Plan Administrator. Such
determination will be based on all of the facts and circumstances presented to
the Plan Administrator. If the Plan Administrator determines that the Eligible
Employee’s termination of employment is for Cause, or determines that the
Eligible Employee has engaged in conduct after his or her Separation from
Service date that will result in the cessation of benefits hereunder, then the
Plan Administrator will notify the Eligible Employee in writing of such
determination, describing in detail the reason for such determination, including
without limitation the specific conduct that constituted the basis for the
determination.

Section 4.04     Reduction of Severance Benefits. With respect to amounts paid
under the Policy that are not subject to Code Section 409A and the regulations
promulgated thereunder, the Plan Administrator reserves the right to make
deductions in accordance with applicable law for any monies owed to the Company
by the Participant or the value of Company property that the Participant has
retained in his/her possession. With respect to amounts paid under the Policy
that are subject to Code Section 409A and the regulations promulgated
thereunder, the Plan Administrator reserves the right to make deductions in
accordance with applicable law for any monies owed to the Company by the
Participant or the value of the Company property that the Participant has
retained in his/her possession; provided, however, that such deduction shall not
exceed $5,000 in the aggregate to the extent it would be considered an
acceleration of benefit payments and such deduction shall be made in accordance
with Code Section 409A.

Section 4.05     Non-Duplication of Benefits. The Policy is intended to
supersede, and not to duplicate, the provisions of any severance or other plan
that specifically provide the same type or types of benefits as are described
herein. However, the Policy is not intended to supersede any other plan,
program, arrangement, or agreement providing a Participant with benefits upon a
termination of employment that are not described herein, including but not
limited to, the vesting or exercise rights of any equity award, or the payment
of any long-term cash bonus. In such case, the Participant shall be entitled to
receive the payments or benefits so provided by any such other plan, program,
arrangement or agreement in accordance with its terms.

Section 4.06     Other Arrangements. The Board, the Committee, or the Plan
Administrator may provide to a Participant additional severance pay or benefits
not otherwise described herein in its sole and absolute discretion, including
providing for payments to the Participant under certain compensation or bonus
plans under circumstances where such plans would not otherwise provide for
payment thereof. It is the specific intention of the Company that if such
discretion is exercised, then any such additional pay or benefits provided shall
be subject to this Policy as if fully set forth herein.

 

8



--------------------------------------------------------------------------------

ARTICLE V

METHOD, DURATION AND LIMITATION OF SEVERANCE BENEFIT PAYMENTS

Section 5.01     Method of Payment. The cash Severance Benefits a Participant is
entitled pursuant to Section 4.01 shall be paid in a single lump sum payment
within ninety (90) days following the Participant’s Separation from Service Date
or shall be paid in such amounts during such period (not to exceed the period
ending one calendar year after the year in which the Separation from Service
Date occurs), as is determined in the sole discretion of the Plan Administrator.
Notwithstanding the foregoing, no discretion as to the timing and form of
payment is allowed for the amount of the cash Severance Benefits that exceed the
lesser of (a) two times the Participant’s annualized compensation (as determined
pursuant to Code Section 409A) for the calendar year preceding the year of
Separation from Service, or (b) two times the compensation limit in effect under
Code Section 401(a)(17) for the year in which the Separation from Service
occurs; such amount shall be required to be paid in a lump sum within ninety
(90) days following the Participant’s Separation from Service Date.

In no event will interest be credited on the unpaid balance for which a
Participant may become eligible. Payment shall be made by mailing to the last
address provided by the Participant to the Company or such other reasonable
method as determined by the Plan Administrator. All payments of Severance
Benefits are subject to applicable federal, state, and local taxes and
withholdings. In the event of the Participant’s death prior to receiving the
full cash payment due to him or her, the remaining amount of such payment shall
be paid to the Participant’s estate in a single lump-sum payment within thirty
(30) days following the Participant’s death.

Section 5.02     Code Section 409A.

(a)           Notwithstanding any provision of the Policy to the contrary, if
required by Code Section 409A and if a Participant is a Key Employee, then no
Benefits shall be paid to the Participant during the Postponement Period. If a
Participant is a Key Employee and payment of Benefits is required to be delayed
for the Postponement Period under Code Section 409A, the accumulated amounts
withheld on account of Code Section 409A shall be paid in a lump sum payment
within thirty (30) days after the end of the Postponement Period, and no
interest or other adjustment shall be made for the delayed payment. If the
Participant dies during the Postponement Period prior to the payment of
Severance Benefits, then the amounts withheld on account of Code Section 409A
shall be paid to the Participant’s estate within thirty (30) days after the
Participant’s death.

(b)           This Agreement is intended to meet the requirements of the
“short-term deferral” exception, the “separation pay” exception and other
exceptions under Code Section 409A and the regulations promulgated thereunder.
Notwithstanding anything in this Policy to the contrary, if required by Code
Section 409A, payments may only be made under this Policy upon an event and in a
manner permitted by Code Section 409A, to the extent applicable. For purposes of
Code Section 409A, the right to a series of payments under the Policy shall be
treated as a right to a series of separate payments. All reimbursements and
in-kind benefits provided under the Policy shall be made or provided in
accordance with the requirements of section 409A of the

 

9



--------------------------------------------------------------------------------

Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during the period of time specified in the Policy,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(iii) the reimbursement of an eligible expense will be made no later than the
last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit. In no event may a Participant
designate the year of payment for any amounts payable under this Policy.

Section 5.03     Termination of Eligibility for Benefits.

(a)           All Eligible Employees shall cease to be eligible to participate
in this Policy, and all Severance Benefits payments shall cease, upon the
occurrence of the earlier of:

(i)     Subject to Article VIII, termination of the Policy or a modification of
the Policy that ceases eligibility to participate or receive payments; or

(ii)     Completion of any obligation of the Company or its Subsidiaries to make
any payment or distribution under Articles III and IV for the benefit of the
Participant.

(b)           Notwithstanding anything herein to the contrary, the Company shall
have the right to cease all Severance Benefits payments and to recover payments
previously made to the Participant should the Participant at any time breach the
Participant’s undertakings under the terms of the Policy, including, but not
limited to, the provisions of Article VI or the Release.

Section 5.04     Limitation on Benefits.Notwithstanding any other provision of
this Policy, in the event it shall be determined that any payment or
distribution by the Company or its Subsidiaries to or for the benefit of a
Participant (whether paid or provided pursuant to the terms of this Policy or
otherwise) (a “Payment”) would be nondeductible by the Company for Federal
income tax purposes because of Section 280G of the Code, then the aggregate
present value of the benefits provided to the Participant pursuant to the rights
granted under this Policy (such benefits are hereinafter referred to as “Plan
Payments”) shall be reduced to the Reduced Amount. The “Reduced Amount” shall be
an amount expressed in present value that maximizes the aggregate present value
of Plan Payments without causing any Payment to be nondeductible by the Company
because of Section 280G of the Code. For purposes of this Section 5.04, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. To
the extent necessary to eliminate an excess parachute amount that would not be
deductible by the Company for Federal income tax purposes because of
Section 280G of the Code, the amounts payable or benefits to be provided to the
Participant shall be reduced such that the economic loss to the Participant as a
result of the excess parachute amount elimination is minimized. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A and, where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero.

Section 5.05     Clawback. Any amounts payable under the Policy are subject to
any policy established by the Company providing for clawback or recovery of
amounts that were

 

10



--------------------------------------------------------------------------------

paid to the Participant. The Company will make any determination for clawback or
recovery in its sole discretion and in accordance with any applicable law or
regulation.

ARTICLE VI

RESTRICTIVE COVENANTS

Section 6.01     Confidential Information. In consideration for the
Participant’s participation in this Policy and for the Company’s promise to
provide Participant with confidential and competitively sensitive information
from time to time concerning, among other things, the Company, its strategies,
objectives, performance, and business prospects, the Participant agrees that
during his or her employment with the Company and its Subsidiaries, and until
such time thereafter as the Confidential Information (as defined below) is no
longer confidential through no fault of the Participant, the Participant shall
not use or disclose any Confidential Information except for the benefit of the
Company or its Subsidiaries in the course of the Participant’s employment, and
the Participant shall not use or disclose any Confidential Information (as
defined below) in competition with, to the detriment of the Company or any of
its Subsidiaries, or for the benefit of the participant or anyone else other
than the Company or its Subsidiaries.

Notwithstanding the foregoing, nothing herein shall prohibit the Participant
from reporting or otherwise disclosing possible violations of state, local or
federal law or regulation to any governmental agency or entity, or making other
disclosures that, in each case, are protected under whistleblower provisions of
local, state or federal law or regulation.

“Confidential Information” means any information that is not generally known
outside the Company or its Subsidiaries relating to any phase of business of the
Company or its Subsidiaries, whether existing or foreseeable, including
information conceived, discovered or developed by the Participant. Confidential
Information includes, but is not limited to: project files, product designs,
drawings, sketches and processes; production characteristics; testing procedures
and results thereof; manufacturing methods, processes, techniques and test
results; plant layouts, tooling, engineering evaluations and reports; business
plans, financial statements and projections; operating forms (including
contracts) and procedures; payroll and personnel records; non-public marketing
materials, plans and proposals; customer lists and information, and target lists
for new clients and information relating to potential clients; software codes
and computer programs; training manuals; policy and procedure manuals; raw
materials sources, price and cost information; administrative techniques and
documents; and any information received by the Company or a Subsidiary under an
obligation of confidentiality to a third party.

Section 6.02     Non-Solicitation. The Participant agrees that during the
Participant’s employment with the Company or its present or former parent,
subsidiaries or affiliates, and for the one-year period thereafter, the
Participant will not, directly or indirectly, on the Participant’s own behalf or
on behalf of another (a) solicit, recruit, aid, or induce any employee of the
Company or any of its Subsidiaries to leave their employment with the Company or
any of its Subsidiaries in order to accept employment with or render services to
another person or entity unaffiliated with the Company or its Subsidiaries, or
hire or knowingly take any action to assist or aid any other person or entity in
identifying or hiring any such employee, or (b) solicit, aid, or

 

11



--------------------------------------------------------------------------------

induce any customer of the Company or any of its Subsidiaries to purchase goods
or services then sold by the Company or its Subsidiaries from another person or
entity, or assist or aid any other persons or entity in identifying or
soliciting any such customer, or (c) otherwise interfere with the relationship
of the Company or an of its Subsidiaries with any of its employees, customers,
agents, or representatives.

Section 6.03     Non-Disparagement. Each of the Participant and the Company (for
purposes hereof, the Company means only the officers and directors thereof and
not any other employees) agrees not to make any statements that disparage the
other party, or in the case of the Company or its Subsidiaries, their respective
affiliates, employees, officers, directors, products or services.
Notwithstanding the foregoing, statements made in the course of sworn testimony
in administrative, judicial or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) shall not be
subject to this Section 6.03.

Section 6.04     Reasonableness. In the event the provisions of this Article VI
shall ever be deemed to exceed the time, service, scope, geographic, or other
limitations permitted by applicable laws in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
service, scope, geographic, or other limitations, as the case may be, permitted
by applicable laws. In addition, the Company shall have the right to include the
provisions of this Article VI in the Release but modified as the Company deems
reasonably necessary to ensure compliance with the maximum time, service, scope,
geographic, or other limitations, as the case may be, permitted by applicable
laws.

Section 6.05     Equitable Relief.

(a)           By participating in the Policy, the Participant acknowledges that
the restrictions contained in this Article VI are reasonable and necessary to
protect the legitimate interests of the Company, its Subsidiaries and its
affiliates, that the Company would not have established this Policy in the
absence of such restrictions, and that any violation of any provision of this
Article VI will result in irreparable injury to the Company. By agreeing to
participate in the Policy, the Participant represents that his or her experience
and capabilities are such that the restrictions contained in this Article VI
will not prevent the Participant from obtaining employment or otherwise earning
a living at the same general level of economic benefit as is currently the case.
The Participant further represents and acknowledges that (i) he or she has been
advised by the Company to consult his or her own legal counsel in respect of
this Policy, and (ii) that he or she has had full opportunity, prior to agreeing
to participate in this Policy, to review thoroughly this Policy with his or her
counsel. The Company likewise acknowledges that the restrictions contained in
Section 6.03 are necessary to protect the legitimate interests of the
Participant, and that any violation of Section 6.03 by the Company will result
in irreparable injury to the Participant.

(b)           The Participant agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as an equitable accounting of all earnings, profits and
other benefits arising from any violation of this Article VI, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.

 

12



--------------------------------------------------------------------------------

(c)           The Participant irrevocably and unconditionally (i) agrees that
any suit, action or other legal proceeding arising under the Policy, including
without limitation, any action commenced by the Company for preliminary and
permanent injunctive relief or other equitable relief, may be brought in the
United States District Court for the Middle District of Florida, or if such
court does not have jurisdiction or will not accept jurisdiction, in any court
of general jurisdiction in Duval County, Florida, (ii) consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and (iii) waives any objection which the Participant may have to the
laying of venue of any such suit, action or proceeding in any such court. The
Participant also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 10.02.

Section 6.06     Survival of Provisions. The obligations contained in this
Article VI shall survive the termination of Participant’s employment with the
Company or a Subsidiary and shall be fully enforceable thereafter, without
respect to whether the Participant receives benefits under this Policy.

ARTICLE VII

THE PLAN ADMINISTRATOR

Section 7.01     Authority and Duties. It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by its representatives
and the Committee, to properly administer the Policy. The Plan Administrator
shall have the full power, authority, and discretion to construe, interpret, and
administer the Policy, to make factual determinations, to correct deficiencies
therein, and to supply omissions. All decisions, actions and interpretations of
the Plan Administrator shall be final, binding, and conclusive upon the parties
with respect to denied claims for Severance Benefits, except in those cases
where such determination is subject to review by the National Appeals Fiduciary
(as defined in Section 9.04). The Plan Administrator may adopt such rules and
regulations and may make such decisions as it deems necessary or desirable for
the proper administration of the Policy. The Plan Administrator may delegate its
duties under this Policy to a committee or other individuals selected by the
Plan Administrator.

Section 7.02     Compensation. Any committee or persons acting on behalf of the
Plan Administrator shall receive no compensation for services as such. However,
all reasonable expenses of such committee or persons shall be paid or reimbursed
by the Company upon proper documentation. Such persons acting on behalf of the
Plan Administrator shall be indemnified by the Company against personal
liability for actions taken in good faith in the discharge of their duties to
the extent permitted by applicable law.

Section 7.03     Records, Reporting and Disclosure. The Plan Administrator shall
keep a copy of all records relating to the payment of Severance Benefits to
Participants and former Participants and all other records necessary for the
proper operation of the Policy. All Policy records shall be made available to
the Committee, the Company, and each Participant for examination during business
hours except that a Participant shall only be entitled to examine such records
as pertain exclusively to the examining Participant and to the Policy. The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms,

 

13



--------------------------------------------------------------------------------

documents, and other items required by ERISA, the Code, and every other relevant
statute, each as amended, and all regulations thereunder; provided that the
Company, as payor of the Severance Benefits, shall in any case prepare and
distribute to the proper recipients all forms relating to withholding of income
or wage taxes, Social Security taxes, and other amounts that may be similarly
reportable.

ARTICLE VIII

AMENDMENT, TERMINATION AND DURATION

Section 8.01     Amendment, Suspension and Termination. Except as otherwise
provided in this Section 8.01, the Board or its delegate shall have the right,
at any time and from time to time prior, to amend, suspend or terminate the
Policy in whole or in part, for any reason or without reason, and without either
the consent of or the prior notification to any Participant, by a formal written
action. All Participants currently in the Policy at the time of termination or
amendment of the Policy, however, shall still be eligible to receive the
benefits in this Policy provided the Participant was eligible for benefits under
this Policy (e.g., had experienced a Covered Termination) at the time of its
termination. Notwithstanding the foregoing, any amendment or termination of the
Policy must comply with all applicable legal requirements including, without
limitation, compliance with Code Section 409A and the regulations and ruling
promulgated thereunder, securities, tax, or other laws, rules, regulations, or
regulatory interpretations thereof, applicable to the Policy.

ARTICLE IX

CLAIMS PROCEDURES

Section 9.01     Claim. Each Participant under this Policy may contest any
action taken or determination made by the Company, the Board, the Committee or
the Plan Administrator that affects the rights of such Participant hereunder by
completing and filing with the Plan Administrator a written claim in the manner
specified by the Plan Administrator no later than one hundred and eighty
(180) days following the date the action was taken or determination made, which
claim must be supported by such information as the Plan Administrator deems
relevant and appropriate. No person may bring an action for any alleged wrongful
denial of Policy benefits in a court of law unless the claims procedures
described in this Article X are exhausted and a final determination is made by
the Plan Administrator and/or the Named Appeals Fiduciary. If the terminated
Participant or interested person challenges a decision by the Plan Administrator
and/or Named Appeals Fiduciary, a review by the court of law will be limited to
the facts, evidence and issues presented to the Plan Administrator during the
claims procedure set forth in this Article X. Issues not raised with the Plan
Administrator and/or Named Appeals Fiduciary will be deemed waived.

Section 9.02     Response to Claim. The Plan Administrator will review the claim
filed pursuant to Section 9.01 and make a determination thereon. In the event
that any claim relating to the administration of Severance Benefits is denied in
whole or in part, the Plan Administrator shall notify in writing the terminated
Participant or his or her beneficiary (“claimant”) whose

 

14



--------------------------------------------------------------------------------

claim has been so denied of such denial within ninety (90) days after the
receipt of the claim for benefits. This period may be extended an additional
ninety (90) days if the Plan Administrator determines such extension is
necessary and the Plan Administrator provides notice of extension to the
claimant prior to the end of the initial ninety (90) day period. The notice
advising of the denial shall: (a) specify the reason or reasons for denial,
(b) make specific reference to the Policy provisions on which the determination
was based, (c) describe any additional material or information necessary for the
claimant to perfect the claim (explaining why such material or information is
needed), (d) describe the Policy’s review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA following an adverse benefit
determination on review, and (e) include any other information required by
ERISA.

Section 9.03     Appeals of Denied Administrative Claims. All appeals shall be
made by the following procedure:

(a)           A claimant whose claim has been denied shall file with the Plan
Administrator a notice of appeal of the denial. Such notice shall be filed
within sixty (60) calendar days of notification by the Plan Administrator of the
denial of a claim, shall be made in writing, and shall set forth all of the
facts upon which the appeal is based. Appeals not timely filed shall be barred.

(b)           The Named Appeals Fiduciary shall consider the merits of the
claimant’s written presentations, the merits of any facts or evidence in support
of the denial of benefits, and such other facts and circumstances as the Named
Appeals Fiduciary shall deem relevant.

(c)           The Named Appeals Fiduciary shall render a determination upon the
appealed claim which determination shall be accompanied by a written statement
as to the reasons therefor. The determination shall be made to the claimant
within sixty (60) days of the claimant’s request for review, unless the Named
Appeals Fiduciary determines that special circumstances require an extension of
time for processing the claim. In such case, the Named Appeals Fiduciary shall
notify the claimant of the need for an extension of time to render its decision
prior to the end of the initial sixty (60) day period, and the Named Appeals
Fiduciary shall have an additional sixty (60) day period to make its
determination. The determination so rendered shall be binding upon all parties
as long as it is made in good faith. If the determination is adverse to the
claimant, the notice shall (i) provide the reason or reasons for denial,
(ii) make specific reference to the Policy provisions on which the determination
was based, (iii) include a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to a the claimant’s claim for
benefits, and (iv) state that the claimant has the right to bring an action
under section 502(a) of ERISA.

Section 9.04     Appointment of the Named Appeals Fiduciary. The Named Appeals
Fiduciary shall be the person or persons named as such by the Board or
Committee, or, if no such person or persons be named, then the person or persons
named by the Plan Administrator as the Named Appeals Fiduciary. Named Appeals
Fiduciaries may at any time be removed by the Board or Committee, and any Named
Appeals Fiduciary named by the Plan Administrator may be removed by the Plan
Administrator. All such removals may be with or without cause and

 

15



--------------------------------------------------------------------------------

shall be effective on the date stated in the notice of removal. The Named
Appeals Fiduciary shall be a “Named Fiduciary” within the meaning of ERISA, and
unless appointed to other fiduciary responsibilities, shall have no authority,
responsibility, or liability with respect to any matter other than the proper
discharge of the functions of the Named Appeals Fiduciary as set forth herein.

ARTICLE X

MISCELLANEOUS

Section 10.01     Nonalienation of Benefits. None of the payments, benefits, or
rights of any Participant shall be subject to any claim of any creditor of any
Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits, and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process, or any other legal or
equitable process available to any creditor of such Participant. No Participant
shall have the right to alienate, anticipate, commute, pledge, encumber, or
assign any of the benefits or payments that he or she may expect to receive,
contingently or otherwise, under this Policy.

Section 10.02     Notices. All notices and other communications required
hereunder shall be in writing and shall be delivered personally or mailed by
registered or certified mail, return receipt requested, or by overnight express
courier service. In the case of the Participant, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to the Plan Administrator.

Section 10.03     Successors. Any Successor shall assume the obligations under
this Policy and expressly agree to perform the obligations under this Policy.

Section 10.04     Other Payments. Except as otherwise provided in this Policy,
no Participant shall be entitled to any cash payments or other severance
benefits under any of the Company’s then-current severance pay policies for a
termination that is covered by this Policy for the Participant.

Section 10.05     No Mitigation. Participants shall not be required to mitigate
the amount of any Severance Benefits provided for in this Policy by seeking
other employment or otherwise, nor shall the amount of any Severance Benefits
provided for herein be reduced by any compensation earned by other employment or
otherwise, except if the Participant is re-employed by the Company, in which
case Severance Benefits shall cease.

Section 10.06     No Contract of Employment. Neither the establishment of the
Policy, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Eligible Employee or any person whosoever, the right to be retained in the
service of the Company, and all Eligible Employees shall remain subject to
discharge to the same extent as if the Policy had never been adopted.

Section 10.07     Severability of Provisions. Except as set forth in
Section 6.05, if any provision of this Policy shall be held invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect any other provisions hereof, and this Policy
shall be construed and enforced as if such provisions had not been included.

 

16



--------------------------------------------------------------------------------

Section 10.08     Heirs, Assigns, and Personal Representatives. This Policy
shall be binding upon the heirs, executors, administrators, successors, and
assigns of the parties, including each Participant, present and future.

Section 10.09     Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Policy, and shall not be employed in the construction of the Policy.

Section 10.10     Gender and Number. Where the context admits, words in any
gender shall include any other gender, and, except where otherwise clearly
indicated by context, the singular shall include the plural, and vice-versa.

Section 10.11     Unfunded Policy. The Policy shall not be funded. No
Participant shall have any right to, or interest in, any assets of the Company
that may be applied by the Company to the payment of Severance Benefits.

Section 10.12     Payments to Incompetent Persons. Any benefit payable to or for
the benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.

Section 10.13     Lost Payees. A benefit shall be deemed forfeited if the
Committee is unable to locate a Participant to whom Severance Benefits are due.
Such Severance Benefits shall be reinstated if application is made by the
Participant for the forfeited Severance Benefits while this Policy is in
operation.

Section 10.14     Controlling Law. This Policy shall be construed and enforced
according to the laws of the State of Florida to the extent not superseded by
Federal law.

 

17